Exhibit 10.8

LEASE AMENDMENT

For valuable consideration, receipt of which is hereby acknowledged, Frontrunner
Communications/Arthur Gordon, “Landlord,” and Acology, Inc./D&C Distributors
LLC, “Tenant”, parties to the Lease Agreement made for premises known located at
1620 Commerce St. Corona, CA 92880, and dated on July 29th 2014, agree to modify
and amend said Lease in the following particulars:

Effective date: June 1st, 2015

Monthly rent: $7,500.00

Square Feet of occupancy: 10,000 sq. ft.

Cost of Operating Responsibility: 100%

All other terms and covenants of the original Lease Agreement shall remain as
contained.

Signed on this June 1st, 2015.

/s/ Arthur Gordon

Landlord

 

/s/ Curtis Fairbrother

Tenant



 





 

 